Case 1:21-cv-02007-JGK Document16 Filed 06/08/21 Page 1 of 2

GOTTLIEB,
= RACKMAN & :
REISMAN,P.C. INTELLECTUAL PROPERTY LAW

270 Madison Ave, New York, N¥ 46016 j T: (212) 684-3900 j F: (212) 684-3999 | www.grr.com

 

Marc P, Misthal
Principal
mmisthal@grr.com

June 8, 2021

a YH (3 AAI.

  

VIA ECF OQ

The Honorable John G. Koeltl oot pete /4, BO Al C lad

United States Courthouse a s Ze
500 Pearl St. by jecerned GT Heupel S, bea af

New York, NY 10007- 1312
6 GABLE, y Cl lst] 1 6. aa

Re: Business Casual Holdings, LLC v. TV-Nevoat 21-CV-2007-JGK ‘/; F/ a /

Dear Judge Koeltl:

Our office represents Defendant TV-Novosti in connection with the above matter,
together with Laina Lopez, Esq. of Berliner Corcoran & Rowe LLP, who intends to submit a
motion for admission pro hac vice as soon as possible.

TV-Novosti was served on June 2, 2021. TV-Novosti therefore respectfully requests that
the Court grant it twenty (20) additional days, or until July [3, 2021, to respond to the Amended
Complaint. On June 7, 2021, we asked counsel for Plaintiff Business Casual Holdings, LLC if
Plaintiff would consent to this request; as of the filing of this letter, we have not received a
response.

Additionally, TV-Novosti ea reas that the Court adjourn, sine die, the

we brought to the Court’s attention a related, subsequent case filed with this Court by Plaintiff:
Business Casual Holdings, LLC v. YouTube, et al.,21-cv-03610-ER. An adjournment will also
allow the parties to have a more meaningful conference with the Court at such time as TV-
Novosti will have responded to the Amended Complaint. No prior request for an adjournment

 
Case 1:21-cv-02007-JGK Document16 Filed 06/08/21 Page 2 of 2

GOTTLIEB,
GR RACKMAN &
/ . & | REISMAN,?.C.

The Honorable John G. Koelti
June 8, 2021
Page 2

of this conference has been made. On June 7, 2021, we asked Plaintiffs counsel if Plaintiff
would consent to an adjournment of the June 14 conference; as of the filing of this letter we
have not received a response.

We thank the Court in advance for its time and consideration.

Respectfully submitted,
GOTTLIEB, RACKMAN & REISMAN, P.C.

Toc lied

Mare P. Misthal

MPM

ce: Laina Lopez, Esq.
Shane Wax, Esq.
Anderson Duff, Esq. (via ECF)

 
